DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending.
Claims 1-13 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Claim 1 recites, in duplicate form starting on lines 3 and 5, “for example, by means of connection means comprising in particular sliders.”  These limitations are considered indefinite and unclear as they use the phrase “for example,” they both recited the same limitation but are directed toward different elements of the vehicle seat, and appear to recite a “means for” limitation through the use of “by means of,” but then recite “connection means…comprising in particular sliders” which provides the structure of the functional language.  
Claim 1 is additionally unclear based on the following recitation: 
wherein the second backrest is configured to pivot relative to the base about the second transverse axis between the at least one raised position and the folded position, independently of the movement of the seating portion frame relative to the base in the longitudinal direction and the vertical direction, driven, by means of the connection system, by the pivoting of the first backrest relative to the base about the first transverse axis, at least to enable the second backrest to be folded from the at least one raised position to the folded position with the first backrest remaining in the raised position

This limitation states that the pivoting of the second backrest is “driven […] by the pivoting of the first backrest relative to the base […] at least to enable the second backrest to be folded […] with the first backrest remaining in the raised position.  It is unclear how the connection system may drive pivoting of the second backrest by pivoting the first backrest but the second backrest is folded with the first backrest remaining in the raised position (i.e. it states that the connection system drives the second backrest by pivoting the first backrest, but states that it is folded when the first backrest is raised – the wording is confusing.).  It is unclear exactly what limitations are associated with the connection system or what operates to fold the second backrest when the first backrest is unmoved.  For purposes of examination, based on the specification and drawings, it appears that the language intends to state in some form that the second backrest is pivoted with the first backrest when it is folded and may also pivot independently to the folded direction when the first backrest remains stationary.  The claims will be interpreted in light of this understanding. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art reference of Kim et al. (US 2012/0228910) (“Kim”) teaches a vehicle seat comprising a lower frame having a base and a seating portion frame (62) comprising at least two user places with a front edge and rear edge, a first backrest (20) configured to pivot between a raised and folded position, a second backrest (10) configured to pivot between a raised and folded position, a connection system configured so that pivoting of the first backrest to the folded position causes simultaneous movement of the seating portion frame relative to the base in the longitudinal and vertical direction (shown in fig. 8), wherein the second backrest is configured to pivot between raised and folded position independently without movement of the seating frame portion and first backrest (fig. 9) and is also driven by the connection system to pivot along with the first backrest and seating frame portion.  However, the prior art fails to teach a connection mechanism comprising a connecting rod having a first end hinged to the seating portion frame rear edge and a second end hinged to the base and movable relative to the base to slide along a translation axis. Further, there is no teaching, suggestion or motivation to modify the prior art, absent hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636